Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.
 
Election/Restrictions
Claims 17-27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/20/2019.

Election of Species Practice
The prior art search will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.

	The elected species has not found free of the prior art. The search has not been   extended as indicated above to the next species that is found in Claim 1. The genus has not 


Status of the Claims
Claim(s) 1, 3, 6-28 are pending.  Claims 17-27 are/remain withdrawn.  Claim 1, 3, 11, and 15 are amended. Claims 1, 3, 6-16 and 28 are hereby examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3, 6-16 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The courts have stated, for example:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, no that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
	The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
	
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:

 
	The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP 2163.
The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.
Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
 
The factors considered in the Written Description requirement are:
(1) level of skill and knowledge in the art,
(2) partial structure,
(3) physical and/or chemical properties,
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and
(5) the method of making the claimed invention.
 


(1) Level of skill and knowledge in the art: 
The level of skill to practice the art of the instantly claimed invention is high with regard to the various divergent skills necessary to practice the claimed invention which are generally not found in a single individual.

(2) Partial Structure: (3) Physical and/or Chemical Properties: and/or (4) Functional Characteristics:
In the instant case, the peptides are self-assembling peptide with therapeutic properties, such as those of Formula (I)-(IV).

(5) Method of making the claimed invention:
Generic peptide synthesis known in the prior art.

As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that Claim(s) 1 is a broad generic with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any class of peptide described by function and not structure function.


Here, though the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond specific compounds disclosed in the examples in the specification that are supposed to support such a large genus. Further, the permutations of Formula (V)-(XII) have not been exemplified, and are enormous in number.

Peptide
There are numerous example sequences, and those examples appear to demonstrate an essential common core structure that provides the intended function, especially for Formulas (I)-(IV).  While having written description for numerous peptides identified in the specification, tables, and/or examples, there is insufficient description of a common core sequence in the Markush group, or a common feature among the various species represented in the Markush group that must remain constant, or have a particular physicochemical property (charge, polarity, aromaticity, hydrophobicity, size, etc…), that would allow one of skill in the art to practice the invention as claimed. With so many substitution being made with unrelated amino acids, and those substitution not being limited to a single point mutation at a time, one does not have any guidance as to which positions might change the intended structure/function of the peptide/protein, or just turn it into molecular weight marker.  The relationship from the species made are so limited at each position that it is unclear how changing expanding the 

This is seen in the Declaration submitted in response to the Office Action mailed 09/16/2020 that are for Application # 15/216,414, which is not the current application, and which show unpredictability in the peptides. 15/216,414 declaration shows in Table 1 that 2 out of the 6 peptides (33%) formed a gel in 5 minutes and 10 minute intervals, but only half (50%) in 24 hrs. Observation, such as “seems stronger” as in Table 2 is quite relative and not a quantifiable value. There is no perceivable reason or theory of why one works, i.e., a working model for the arrangement of the peptides that work. 

2164.08(b)    Inoperative Subject Matter [R-08.2012]

The presence of inoperative embodiments within the scope of a claim does not necessarily render a claim nonenabled. The standard is whether a skilled person could determine which embodiments that were conceived, but not yet made, would be inoperative or operative with expenditure of no more effort than is normally required in the art. Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984) (prophetic examples do not make the disclosure nonenabling).

Although, typically, inoperative embodiments are excluded by language in a claim (e.g., preamble), the scope of the claim may still not be enabled where undue experimentation is involved in determining those embodiments that are operable. A disclosure of a large number of operable embodiments and the identification of a single inoperative embodiment did not render a claim broader than the enabled scope because undue experimentation was not involved in determining those embodiments that were operable. In re Angstadt, 537 F.2d 498, 502-503, 190 USPQ 214, 218 (CCPA 1976). However, claims reading on significant numbers of 

In the instant case, Applicants are demonstrating peptides that do not work, but are being claimed. Given that nearly half of a small subset of the compounds presented as exemplary peptide in the declaration that fit a particular group of (I)-(XII) simply to not work.

Peptidomimetics of paragraph 8 of the declaration are irrelevant to the instant invention. While standard and non-standard amino acids are positively recited in the specification, the species that contained hPhe vs. Phe are quite different in structure and function, and surprisingly for such an extension of a methylene group compared between the two compounds.  Further, the compounds of peptides 32840-32843, allegedly based on the well-known peptides of RADARADA are quite different as L/D-β3-hPhe is hardly a comparative amino acid to Alanine. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")

Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 11-17 of the remarks filed 01/12/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. 
	Applicants argue on page of the remarks: “The Examiner appears to emphasize structure/function correlation and actual reduction to practice of exemplary species over all other criteria for satisfying written description. This is improper because structure/function correlation and exemplary species in the specification are but some of the criteria that may be considered in evaluating written description. In the pending claims, the genus of claimed molecules is defined structurally, and the structural features are identifying characteristics that distinguish the claimed invention from other materials.” The argument that “this is improper is incorrect,” and that it is “but some of the criteria that may be considered” is not convincing. From the declaration presented for 15/216,414, of the peptides presented, half do not work. It is rather interesting that a better representative number of peptides have not been presented, and looking to the specification there are quite of number of peptides listed that are not related and of doubtful utility. For example, LLLLLHLELELHLELE SEQ ID NO: 242 is composed of 62.5% hydrophobic peptides that do not readily indicate solubility. The peptide of CCCCCRCRCDCDCRCR SEQ ID NO: 346 comprises 10 cysteines (62.5%), which calls into question 
	
The solubility, or lack thereof, has been known for quite some time, and Applicants are using many amino acids that would become more insoluble once polymerized, losing their free N- and C- terminal and ionizable functional groups which would participate in interactions with the aqueous environment. Regardless, Applicants are using peptides replete with amino acids that are generally considered insoluble, and/or capable of forming di-sulfide bonds, and none of these peptides have any data on their use.  The Markush of each of Formula (I)-(XII) is inclusive of all of these amino acids, and from the data shown in the 15/216,414 application presented in the declaration, demonstrates not only unpredictability within the whole of each genus, but by subtle placements in the sequence with the same amino acids. The arguments against the rejection based on structure/function is valid and pertinent to the whole of the invention.
 
As stated in the last office action, Applicants have a very limited number of peptide reduced to practice over the enormous, see Tables 1-3 for example. It is worthy to note that the peptides made are those that use amino acids that are likely to solvate in an aqueous environment, however as presented in the 15/216,414 show that this is not predictable in the Markus presented. The Markush of (I)-(XII) go far beyond those exemplified in the Tables and specification, and many that can be made from the Markush would likely be insoluble. Nearly all of the peptides reduced to practice have polar amino acids, such as serine, or neutral in a . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1, 3, 6-16, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spirio US 2006/0084607 and Ellis-Behnke, WO 2008/134544, in view of Nagai US 2012/0058066.

The instant invention is drawn to a dosage unit of a formulation suitable for ophthalmological administration comprising self-assembling peptides or self-assembling peptidomimetics in an amount effective for the treatment or prevention of one or more diseases, injuries, or symptoms of diseases or disorders of the eye, the peptides being those of Formulas (I)-(XII). Note that the amendments to “same size” and “same amino acids” and the wherein clause to “assemble upon administration to the eye to form a layered structure” are to optimization and a property of the peptides. 

Spirio teaches the elected species of self-assembly peptide, RADA16, see Table 1. Numerous other peptides of the instant genus are disclosed. The peptides are intended for ophthalmological administration for diseases or disorders of the eye, see paragraph [0078] of the PG Pub. Injection is discloses, se paragraph [0079], inclusive of ocular implants, see [[0056]. 

Ellis-Behnke teaches the instant genus of Claim 1, Formulas (I)-(IV), see page 4, 5, and 16. Concentrations (liquid) are also disclosed, see page 4 and line 14 onward. The composition can be a solid (powder) and also with concentrations readable on Claim 1. Pharmaceutical carriers and diluents are also taught, see page 4. The composition may contain additional therapeutic, prophylactic, or diagnostic agents, see page 4. Metals may also be added, see page 4 and 27.

The formulation may be administered for repair or injury of the eye, see page 5 and line 4. Tablets, discs, or wafers are taught. Kits are also taught, see page 6. Self-assembly peptides are taught in a range of lengths (note that the term conforming is taken as comprising), and the WO document’s reference to “peptide” means “may refer to an individual peptide or a collection of peptides having the same or different sequence, see page 8 and 9.  Claims 25-27 read on the portion of the rejection thus far, with the addition of a liquid gel, cream, ointment, emulsion, suspension, solution, and as a coating on a medical device, etc … as disclosed in Claim 27. Ion are disclosed on page 27. The claims are generic, but specificity is found within the specification of the WO document, consistent with the generic language of instant claims.



Nagai teaches the use of self-assembling peptides stating “self-assembling peptide[s] or the like … applied for regenerative medicine, a drug delivery system, a cosmetic, an artificial vitreous body, a hemostat, an injection for cosmetic surgery, bone filling, a joint lubricant, a water retention material for moistening, or the like.” Further, at paragraph [0073], Nagi teaches “Preferred applications of the self-assembling peptide, modified peptide, and peptide gel of the present invention include, for example: substrates for cell culture; cosmetics such as skin care products and hair care products; medical products such as decubitus preparations, bone fillers, injectable agents for aesthetic, adjuvant to ophthalmic operation, artificial vitreous bodies, artificial lenses, joint lubricants, ophthalmic solutions, DDS substrates, and hemostats; water retention materials for moistening; desiccants; and coating agents for medical devices such as contact lenses. The coating agent on one side of a contact lens reads on Claim 8 where the coating comprising a backing material on the device, i.e., coated on the back of the device to contact the flesh (eye), consistent with the instant specification at paragraph [0199]. Lastly, the newly amended claim language to self-assembly upon administration is a property. 

It would have been obvious to one of ordinary skill in the art to apply the teaching of Spirio and Ellis-Bhnke with that of Nagai to make the instantly claimed invention.  One would have been motivated to combine the reference to make the instant invention for the purpose 

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, self-assembly peptides, are known in the art, and given their ability to perform the same task as indicated above, and among many other properties and capabilities, obviates their use for the same purpose, even though the sequences are not the same. Self-assembly peptides are known to have these properties, and it is obvious to substitute one for the other, as one has a reasonable expectation of success for the same outcome. 

It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components of percentage of Claim 3, the pH of Claim 1, the formulation of Claim 1, the concentrations of Claim 1, the dosage of Claim 6, 8 and 28 (Claims drawn to components and their amounts)  in the claimed in the claimed invention length of the peptide is something to optimize, and given that the formulas themselves make this known, see the subscripts of x, y, and n in the Markush of Formula (I)-(XII). Applicants have just amended Claim 1 to include this limitation that has already been addressed in the previous Office Action.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the 

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 17-24 of the remarks filed 06/05/2020. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. 
	
	Applicants claims are drawn to a product, an amount of a product, and/or a particular length of a product. Applicants are claiming products that are already known peptide in the .
	
Response to Amendment
The declarations under 37 CFR 1.132 filed 01/12/2021 is insufficient to overcome the rejection of Claims 1, 3, 6-16, and 28 based upon 35 U.S.C. 103 as set forth in the last Office action.
Again, Applicants are claiming known peptides, not a method. One cannot claim known peptides for unexpected results as it is a function of the peptide itself. I the peptide is known, and it is, the property is also found in the peptide. One cannot patent a known peptide again for a different property. One can claim a method of using the known peptide, but the prior art also addresses the method. Paragraphs 5-9 also are drawn to properties of the peptide. The peptides are known, therefore they cannot be patented. A method of using the peptides, perhaps, if there is nothing in the prior art to suggest using the peptides in a novel manner, but applicants are attempting to patent known peptides because of an alleged unexpected result, or a long standing need. Ellis-Behnke is an Applicant in this case, and was the one who disclose the peptides to the public in 2008 in the WO document. To say that there was a long felt need, or unexpected result when Ellis-Behnke was one of two inventors to disclose the peptides, and to teach they were good for eye diseases as taught above in the 103 rejection. The rejection is 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6-16 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of U.S. Patent No. 9,339,476 and Claims 1-7 of US 9,327,010. Although the claims at issue are not identical, they are not patentably distinct from the patents have overlapping subject matter, i.e., the method of treatment of the ‘476 patent renders obvious the genus and anticipates any of the species found in the Markush.

Claims 1, 3, 6-16 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of copending Application No. 16/363,890; Claims 28-47 of copending Application 15/091,435; and Claims 1-19 of copending Application No. 16/363,890. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘890 Application, for example, is drawn to the entire Markush instantly claimed, rendering obvious many of the species.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 19 & 20 of the remarks filed 06/05/2020. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. The rejection cannot be held in abeyance.

Conclusion


  
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654